         Case 2:19-cr-00350-JD Document 189 Filed 05/27/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 United States of America
                                                              Criminal Action
     – v. –
                                                           No. 2:19-cr-00350-JD-2
 Abid Stevens

                 DEFENDANT ABID STEVENS’ NOTICE OF APPEAL

       Notice is given that Defendant Abid Stevens appeals to the United States Court of

Appeals for the Third Circuit from this Court’s Judgment entered on May 27, 2021.


                                            Respectfully submitted,

                                                 /s/ Daniel J. Auerbach
                                            Robert Gamburg, Esq. (Pa. I.D. No. 68808)
                                            Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                            Gamburg & Benedetto, LLC
                                            1500 John F. Kennedy Blvd., Suite 1203
                                            Philadelphia, PA 19102
                                            dan@gamburglaw.com

                                            Counsel for Defendant

Dated: May 27, 2021




                                             –1–
          Case 2:19-cr-00350-JD Document 189 Filed 05/27/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       This document has been filed electronically and is available for viewing and downloading

from the ECF system. All parties have been served through ECF as all parties are represented by

counsel who have consented to electronic service.




                                                 /s/ Daniel J. Auerbach
                                            Robert Gamburg, Esq. (Pa. I.D. No. 68808)
                                            Daniel J. Auerbach, Esq. (Pa. I.D. No. 316856)
                                            Gamburg & Benedetto, LLC
                                            1500 John F. Kennedy Blvd., Suite 1203
                                            Philadelphia, PA 19102
                                            dan@gamburglaw.com

                                            Counsel for Defendant

Dated: May 27, 2021




                                             –1–
